Citation Nr: 1328073	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  06-11 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979, and from August 1980 to July 1987.  He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Oklahoma Army National Guard.

This matter is before the Board of Veterans' Appeals  (the Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service-connection claim for a psychiatric disability.  The Veteran disagreed with each of these determinations, and perfected an appeal for this and multiple other issues.

The Board has remanded the Veteran's appeal on three prior occasions, in June 2008, and again July 2009, October 2011, and December 2012, generally for the rescheduling of VA examinations.  The Board points out that the most recent remand included the issues of service connection for back and knee disabilities; however, these issues were granted in a June 2013 rating decision; therefore, the sole remaining issue in appellate status is as noted above. 

In a statement received by VA in July 2013, the Veteran appears to have raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  A claim for a TDIU has not been addressed and is referred to the agency of original jurisdiction for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that another remand is required in this case.  The Board notes that many of the prior remands have occurred because the Veteran failed to report for scheduled examinations.  However, the Veteran reported for his psychiatric examination in May 2013, as scheduled.  Nevertheless, the Board finds that examination is inadequate.

In the prior examination remand instructions, the examiner was instructed to: 

"identify any current psychiatric disability, and should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability, to include depression, had its onset during the Veteran's active service, or within the first post-service year; or, is otherwise the result of a disease or injury in active service-to specifically include in-service complaints of nervousness in June 1978. The examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, including the May 2011 VA physician's opinion. The examiner should provide a rationale for the opinions."

The Veteran was examined in May 2013, and diagnosed with an adjustment disorder with anxious mood.  However, while the examiner did refer to the Veteran's complaints of nervousness in June 1978, and the Veteran's recent treatment for anxious mood, he did not attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record, and did not discuss in any way the May 2011 VA physician's opinion.

A Remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance. Id. As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.  Therefore, this claim must be returned to the May 2013 examiner in order that a more comprehensive medical opinion can be obtained, as requested in the prior remand.



Accordingly, the case is REMANDED for the following action:

1. This claims file must be returned to the psychologist who conducted the prior examination of the Veteran in May 2013.  If that psychologist is unavailable, the claims file should be provided to another examiner, and a copy of this remand must be provided to the examiner to review.  If such examiner deems an examination necessary to render an opinion, one should be scheduled.

The examiner should provide an addendum to his previous May 2013 examination opinion, in which he should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, including the May 2011 VA physician's opinion. The examiner should provide a rationale for the opinions.  If any prior opinion changes based on this addendum, the examiner should specifically so note.

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal. If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC. However, the Veteran is advised that failure to report for any scheduled examination, without good cause, may result in the denial of his claims. 38 C.F.R. § 3.655  (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


